DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of a certified copy of foreign application CN 201410597285.4, however the present application does not properly claim priority to the submitted foreign application. Priority to the above cited foreign application cannot be granted at the present time as applicant’s filing on 03 Oct 2022 is not a proper reply to the Petition Decision mailed 22 Aug 2022. Applicant must file an additional petition to properly comply with that Petition Decision. And the requested foreign priority cannot be granted until the granting of such an additional petition.
If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee.
IDS
Applicant is notified that the 4th foreign patent document listed on both the information disclosure statements filed 10 Mar 2022 and 16 Mar 2022 is erroneous as it is not an accurate pairing of document number and inventor name. It appears the document number is a typographical error on both information disclosure statements and that the 9th foreign patent listed on each document is the correct number. No further action is required unless applicant wishes to have CN 203539385 U specifically considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “a negative electrode of the atomizing element” in Ln. 8-9 which deems the claim indefinite. Based upon how this limitation is recited the “atomizing element” of the instant claim is not interpreted as invoking 35 U.S.C. 112(f). The corresponding structure for the “atomizing element” of claim 12 is identified from the specification as a coiled heating wire 152 (¶0050 of the PGPub copy of the instant application). The instant claim only recites the atomizing element as comprising a negative electrode which is insufficient structure to perform the functions recited of the atomizing element in claim 12. The instant claim thus appears to improperly broaden the scope of the atomizing element as it removes the 35 U.S.C. 112(f) invocation of claim 12 but then fails to recite the corresponding structure required for the atomizing element in claim 12. It is suggested that the claim be amended to specify the atomizing element comprises a wire, as in claim 16, and then the present limitation would no longer be indefinite and not itself need to be amended.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “atomizing element” in claims 12, 21, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “atomizing element” is best understood from the specification as at least: a coiled heating wire 152 (¶0050 of the PGPub copy of the instant application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 12-15 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 9,956,357. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 12 are found within the more detailed patent claim 2, the instant claim merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claim 13 vs. limitations in patent claim 1
Instant claim 14 vs. limitations in patent claim 1
Instant claim 15 vs. limitations in patent claim 1
Instant claim 17 vs. limitations in patent claim 1
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,956,357 in view of Chen (U.S. Pub. 2014/0007863). All limitations of the “atomizer” of claims 21 and 22 are found within the more detailed patent claim 2 in the same manner as was discussed above in regard to claim 12. The patent claims fails to specify the power assembly and the atomizing assembly recited in instant claims 21 and 22. Chen teaches an atomization inhaler (e.g. Figs. 1-2; ¶0036) including a power assembly (Fig. 1 #2; ¶0036); an atomizing assembly (Fig. 1 #1; ¶0036) fixed to the power assembly and electrically connected to the power assembly (¶0036); wherein the atomizing assembly comprises: a sleeve (Fig. 2 #3; ¶0038); a mouthpiece (Fig. 2 #41; ¶0038) located at an end of the sleeve; and an atomizer (further elements of Fig. 2) received in the sleeve. Chen teaches a power assembly and an atomizing assembly as providing the benefit of applying electric power to cause atomization (¶0036) and using a casing body to enclose elements of the atomizer (¶¶0037-0038, 0041). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in reference patent claim 2 the power assembly and the atomizing assembly recited in instant claims 21 and 22 in order to provide the benefit of applying electric power to cause atomization and using a casing body to enclose elements of the atomizer in view of Chen.
Claim(s) 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of U.S. Patent No. 10,786,634. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 12 are found within the more detailed patent claim 2, the instant claim merely being broader in scope.
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,786,634 in view of Chen (U.S. Pub. 2014/0007863). All limitations of the “atomizer” of claims 21 and 22 and the “power assembly” of claim 22 are found within the more detailed patent claim 3 in the same manner as was discussed above in regard to claim 12. The patent claims fails to specify the atomizing assembly recited in instant claims 21 and 22. Chen teaches an atomization inhaler (e.g. Figs. 1-2; ¶0036) including an atomizing assembly (Fig. 1 #1; ¶0036) fixed to the power assembly and electrically connected to the power assembly (¶0036); wherein the atomizing assembly comprises: a sleeve (Fig. 2 #3; ¶0038); a mouthpiece (Fig. 2 #41; ¶0038) located at an end of the sleeve; and an atomizer (further elements of Fig. 2) received in the sleeve. Chen teaches an atomizing assembly as providing the benefit of using a casing body to enclose elements of the atomizer (¶¶0037-0038, 0041). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in reference patent claim 3 the atomizing assembly recited in instant claims 21 and 22 in order to provide the benefit of using a casing body to enclose elements of the atomizer in view of Chen.
Allowable Subject Matter
Claims 12-22 are allowed over the prior art. Claims 12-15, 17, and 21-22 are solely rejected based upon the above nonstatutory double patenting rejections. Claim 20 is solely rejected based upon the above 35 U.S.C. 112(b) rejection. Claims 16 and 18-19 are solely objected to as being dependent upon a rejected base claim.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art fails to teach or suggest having all elements and functionality recited by the instant claim. Specifically, the instant claim defines a flow path from at least one liquid conducting hole of a gasket to a liquid absorbing sheet and then to a wick where an atomizing element atomizers the liquid in the wick. And specifically the at least one liquid conducting hole must have a non-circular shape.
Closest prior art to the instant claim includes: Liu (U.S. Pub. 2013/0319438; e.g. Figs. 3-4), Chen (U.S. Pub. 2014/0007863; e.g. Figs. 1-2), Liu (CN 203538385 U; e.g. 1-2, 5-6 & 9-10), Malik et al. (U.S. Pub. 2014/0150785; e.g. Fig. 2), Liu (U.S. Pub. 2014/0150783; e.g. Figs. 4-5), and Lin (U.S. Pub. 2016/0286864; e.g. Figs. 1-2 & 4). While each of those prior art includes the base features required of claim 12 each of those references only appears to include circular holes in their respective elements readable as the gasket of the instant claim (Liu ‘438 Fig. 9 holes 311 in liquid separation seat 31; Chen Fig. 2 apertures 33 in spacer 32; Liu ‘385 Fig. 2 holes 431 in separating board 43; Malik Fig. 2 holes 68 in gasket 66; Liu ‘783 Fig. 4 holes in oil barrier 32; Lin Fig. 1 holes in liquid percolation piece 22). There is no teaching or suggestion in any of those references of the use of a non-circular hole in the gasket and the evidence is clear that one of ordinary skill in the art would expect circular holes.
Liu (U.S. Pub. 2014/0299139) is a prior art electronic cigarette (Figs. 1-2) which includes non-circular reflow holes 850 (Figs. 4a-4c; ¶0038). However, it is specifically noted that reflow holes 850 are specifically provided near an outlet of the device (bottom of Fig. 1) and are designed to interact with gaseous smoke which has been generated by the atomization of liquid (¶0035). Thus, reflow holes 850 engage with atomized gas exiting the device while the instantly claimed liquid conducting hole serves a fully different purpose of conducting liquid from a liquid reservoir to a liquid absorbing sheet before any atomization occurs. As the purpose of the non-circular holes in Liu ‘139 is fully different from the non-circular hole of the instant claim it cannot be stated that Liu ‘139 would have obviously provided motivation to one of ordinary skill in the art to change the shape of the circular gasket holes in any of the above cited prior art references to instead be non-circular.
A similar consideration also applies to Liu (U.S. Pub. 2014/0261496) and Liu (U.S. Pub. 2014/0290676) which teaches non-circular hole shapes but only in the context of gas outlet holes (Liu ‘496 – e.g. ¶0034; Liu ‘676 – e.g. ¶¶0034, 0039).
The instantly disclosed invention particularly desires non-circular holes due to the unique concern of wishing to ensure smooth pass through of the liquid which may have too large of a viscosity and surface tension to easily pass through a circular hole (¶0040 of the PGPub copy of the instant application). The prior art is not found to contemplate addressing this type of problem with a change in hole shape.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 21, the claim is found allowable over the prior art for the same reasons as discussed above in regard to claim 12.
Regarding claim 22, the claim is found allowable over the prior art for the same reasons as discussed above in regard to claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785